DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 July 2022.
Applicant's election with traverse of Group II, claims 12-20, in the reply filed on 15 July 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden because the claims would overlap in search area. This is not found persuasive because while the claims may have similarities and some search overlap one group is drawn to a method while the other is drawn to a system. Therefore, there would be mutually exclusive search terms for each group which would merit a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 November 2019 and 17 June 2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 16: The claim uses the terminology “designed for”. This language is unclear because it is drawn to the intent of a component and not the component itself and as such it cannot be known to what extent something was designed for.
	As to Claim 17: The claim uses the terminology “designed for”. This language is unclear because it is drawn to the intent of a component and not the component itself and as such it cannot be known to what extent something was designed for.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (WO2010/073388, from the IDS dated 13 Nov. 2019, English Translation provided, hereinafter referred to as “Kato”).
	As to Claim 12: Kato teaches a laser ablation in-liquid system, which has a laser light into a chamber containing a solid material which is dispersed in liquids, as well as beam splitters which split the laser beam into the individual solid materials where there are at least n beam splitters and n must be 2 or more (Fig. 1, Fig. 11, Abstract) and the solid materials are broken down into nanoparticles (Line 1283-1294).
	As to Claim 13: Kato teaches the system of claim 12 (supra). Kato further teaches the laser light can have a wave length from ultraviolet to infrared (Line 606-613) and a repetition rate from 0.1 Hz to 1000 Hz (Lines 628-636).
	As to Claim 14: Kato teaches the system of claim 12 (supra). Kato further teaches that the targets can be organic material (Lines 25-29).
	As to Claim 15: Kato teaches the system of claim 12 (supra). Kato further teaches that the dispersion is collected after being irradiated with the laser beam (Lines 1095-1102). 
	As to Claim 18: Kato teaches the system of claim 15 (supra). Kato further teaches that the collected materials can be evaporated to refine the solid mater (Lines 587-600).


Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767